DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the notice of non-compliant amendment have been fully considered and are persuasive.  Examiner appreciates Applicant’s attention to the matter as this ensures the record remains clear.  
Applicant's arguments filed regarding the Examiner Interview have been fully considered.  In view that Applicant’s amendment may not necessitate the new grounds of rejection presented below, Examiner has NOT made this action final.  Applicant is encouraged to use this opportunity to contact the Examiner regarding additional amendments to advance prosecution if Applicant believes such would aid in advancing prosecution.
Applicant's arguments filed with respect to the restriction requirement have been fully considered but they are not persuasive. Applicant argues that claim 3 corresponds to Figure 8, which Examiner did not identify as distinct from Species 1.  This is not found persuasive, as Paragraph [0049] refers to “detached” as in “some embodiments” that are not shown on Figure 1 or Figure 8.  It appears that claim 3 may be claimed but not shown.  Applicant should keep this potential issue in mind for purposes of rejoinder.  Similarly, with respect to claim 13, “multiple vapor compression systems” and “multiple independently operable compressors” discussed in paragraph [0034] are referred to regarding “some embodiments” and are not shown on Figure 1.  Applicant election of Species 1, Figure 1 was without traverse on 18 May 2020.   However, Examiner is always willing to consider rejoinder of withdrawn claims upon allowance of a generic claim.  In this regard, Applicant is encouraged to ensure that all claimed .
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been fully considered but are moot.  Applicant is arguing about limitations added to the claims in an Amendment, which are addressed in the new grounds rejection below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim 1, 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0245558: previously cited) in view of Hartfield et al. (US 5,561,987).
Regarding claim 1, Feng et al. discloses a cooling system comprising: a two-phase pump loop (see at least #200) comprising a pump (see at least pump #210), an evaporator (see at least evaporator #220) configured to evaporate a first coolant supplied by the pump (see at least evaporator #220 vaporizes a first coolant from pump #210), a condenser configured to condense the first coolant (see at least evaporator/condenser #140: which acts to condense the first coolant), and an accumulator configured to deliver the first coolant condensed in the condenser to the pump (see at least accumulator/receiver #232); a thermal energy storage configured to deliver a liquid portion of a second coolant to the condenser of the two-phase pump loop (see at least evaporator/condenser #140: which receives a liquid portion of a second coolant: see also at least paragraph [0017]: at least a shell and tube heat exchanger includes at least some thermal mass that would meet thermal energy storage absent additional limitation),; and a vapor compression system configured to circulate the second coolant (see at least #100), the vapor compression system comprising a compressor (see at least compressor #110), and a cooler (see at least condenser #120), the compressor is configured to compress the gaseous portion of the second coolant from the thermal energy storage (see at least compressor #110 receiving the second coolant from evaporator #140), and the cooler is configured to cool the gaseous portion compressed by the compressor (see at least condenser #120 receiving the second coolant from the compressor to condense it prior to sending it to the expansion valve #130).
Feng et al. does not disclose wherein the thermal energy storage is configured to separate the second coolant into the liquid portion and a gaseous portion, wherein the thermal energy storage is configured as a liquid-vapor separator of the vapor compression system.
Hartfield et al., however, teaches another heat exchanger wherein a tube and shell heat exchanger is configured as a liquid-vapor separator of the vapor compression system and is configured to separate a second coolant into a liquid portion and a gaseous portion (see at least column 1, lines 6-10; Figure 1, evaporator #8 including liquid-vapor separator #35 to ensure complete vaporization of refrigerant via coolant loop in communication with heat load #46).
It would have been obvious to one having ordinary skill in the art to provide the system of Feng et al. with a wherein the thermal energy storage is configured to separate the second coolant into the liquid portion and a gaseous portion, wherein the thermal energy storage is configured as a liquid-vapor separator of the vapor compression system, as taught by Hartfield et al., to improve the system of Feng et al. by allowing for complete evaporation of liquid refrigerant within the evaporator heat exchanger while avoiding a separate pressure vessel and additional piping (see at least Hartfield column 4, lines 29-52).
Feng et al. does not disclose an oil separator, and wherein the oil separator is positioned between the compressor and the cooler, and configured to remove oil from the gaseous portion of the second coolant and return the removed oil to the compressor.
Hartfield, however, teaches an oil separator (see at least Figure 1, oil separators #3/#4), and wherein the oil separator is positioned between the compressor and the cooler (see at least Figure 1, oil separators #3/#4 between compressor #2 and condenser #5), and configured to remove oil from the gaseous portion of the second coolant and return the removed oil to the compressor (see at least column 6, lines 33-43: separated oil is returned to the compressor while vapor is sent on to the condenser).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Feng et al. with an oil separator, and wherein the oil separator is positioned between the compressor and the cooler, and configured to remove oil from the gaseous portion of the second coolant and return the removed oil to the compressor, as taught by Hartfield et al., to improve the system of Feng et al. by preventing 

Regarding claim 2, Feng et al. is silent wherein the vapor compression system is a trans-critical vapor compression system.
However, use of a trans-critical vapor compression system in a cooling system including a two-phase pump loop was old and well-known in the art, as evidenced by Feng et al. (see at least paragraph [0004]).  It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Feng et al. with wherein the vapor compression system is a trans-critical vapor compression system, since the use of a trans-critical vapor compression system in a cooling system including a two-phase pump loop was old and well-known in the art was known in the art, and since it has been held  “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed 
Regarding claim 4, Feng et al. in view of Hartfield et al. further discloses wherein the two-phase pump loop has a heat rejection capacity which is greater than or equal to a cooling capacity of the vapor compression system (see at least Feng et al. paragraph [0008]: as disclosed the heat rejection capability of the two-phase pump loop must be at least equal to the cooling capacity of the vapor compression system in order for vaporization of the refrigerant in the evaporator/condenser #140 to occur and prevent damage to the compressor #110).
Regarding claim 5, Feng et al. in view of Hartfield et al. further discloses wherein the condenser of the two-phase pump loop is positioned within a chamber of the thermal energy storage containing the second coolant (see at least Feng et al. paragraph [0008]: vessel #140 contains both the evaporator of the vapor-compression system and the condenser of the two-phase pump loop).
Regarding claim 8, Feng et al. as modified by Hartfield et al. to include liquid-vapor separation, above, further discloses wherein a volume of the second coolant in the thermal energy storage is greater than a volume of the first coolant in the condenser (see at least rejection of claim 1 above: in order to provide the claimed separation, the second coolant (refrigerant of vapor compression system) must occupy a greater volume than that of the coolant).

Claim 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0245558: previously cited) in view of Hartfield et al. (US 5,561,987).
Regarding claim 10, Feng et al. discloses a cooling system comprising: a two-phase pump loop (see at least #200) configured to cool a thermal load with a first coolant (see at least Feng et al. paragraph [0009]: air acts as a thermal energy source to vaporize the coolant in the evaporator #220); and a vapor compression system (see at least #100) configured to circulate a second coolant (see at least paragraph [0008], the vapor compression system comprising, a heat exchanger configured to convert the second coolant to a gaseous portion (see at least evaporator #140) and a cooler configured to cool the gaseous portion (see at least condenser #120); wherein the heat exchanger is a thermal energy storage for the two-phase pump loop (see at least paragraph [0017]: at least a shell and tube heat exchanger includes at least some thermal mass that would meet thermal energy storage absent additional limitation), wherein a condenser of the two-phase pump loop is configured to transfer heat from the first coolant to the liquid portion of the second coolant in the heat exchanger (see at least paragraph [0008]), and wherein the two-phase pump loop has a heat rejection capacity to absorb heat from a thermal energy source that is greater than or equal to a cooling capacity of the vapor compression system (see at least Feng et al. paragraph [0008]: as disclosed the heat rejection capability of the two-phase pump loop must be at least equal to the cooling capacity of the vapor compression system in order for vaporization of the refrigerant in the evaporator/condenser #140 to occur and prevent damage to the compressor #110).  
Feng et al. does not disclose that the heat exchanger includes a liquid-vapor separator configured to -3-U.S. Appl. Serial No. 16/058,445 Case No. 15448-619 (2016P01627US01)separate the second coolant into a liquid portion and a gaseous portion.
Hartfield et al., however, teaches another heat exchanger wherein the heat exchanger includes a liquid-vapor separator configured to separate a second coolant into a liquid portion and a gaseous portion (see at least column 1, lines 6-10; Figure 1, evaporator #8 including liquid-vapor separator #35 to ensure complete vaporization of refrigerant via coolant loop in communication with heat load #46).
It would have been obvious to one having ordinary skill in the art to provide the system of Feng et al. with a liquid-vapor separator configured to -3-U.S. Appl. Serial No. 16/058,445 Case No. 15448-619 (2016P01627US01)separate the second coolant into a liquid portion and a gaseous portion, as taught by Hartfield et al., to improve the system of Feng et al. by allowing for complete evaporation of liquid refrigerant within the evaporator heat exchanger while avoiding a separate pressure vessel and additional piping (see at least Hartfield column 4, lines 29-52).

Regarding claim 11, Feng et al.  in view of Hartfield et al. further discloses wherein the two-phase pump loop comprises an evaporator configured to be heated by the thermal energy source (see at least Feng et al. paragraph [0009]: air acts as a thermal energy source to vaporize the coolant in the evaporator #220). 
Feng et al. in view of Hartfield is silent regarding and wherein the two-phase pump loop and the thermal energy storage are configured to maintain the thermal energy source within a temperature range of 5 degrees Fahrenheit.
Temperature range, however, is a results effective variable, as recognized by Feng et al. (see at least paragraphs [0012]-[0015]: selection of each coolant must be made to maintain the system within operating parameters).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Feng et al. in view of Hartfield et al. with and wherein the two-phase pump loop and the thermal energy storage are configured to maintain the thermal energy source within a temperature range of 5 degrees Fahrenheit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie,
Regarding claim 15, Feng et al. in view of Hartfield et al. further discloses wherein the cooler of the vapor compression system is an air cooler operating in an ambient temperature (see at least Feng et al. paragraphs [0008]; [0012]: condenser #120 is cooled by ambient air).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763